435 F.2d 167
UNITED STATES of America, Appellee,v.Julio MERAZ-MADERO, Jr., Appellant.
No. 25989.
United States Court of Appeals, Ninth Circuit.
December 4, 1970.

William N. Fielden, La Jolla, Cal., for appellant.
Harry D. Steward, U. S. Atty., Phillip W. Johnson, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before BARNES and DUNIWAY, Circuit Judges, and BYRNE, District Judge.*
BARNES, Circuit Judge:


1
We hold a Miranda warning (Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.E.2d 694 (1966)) is not required in a routine border-crossing case, such as this, when the only question asked defendant at the border was "[I]f it was his vehicle, and he said `yes'." [R.T. 12]


2
We affirm the judgment of conviction.



Notes:


*
 Hon. William M. Byrne, Senior District Judge, United States District Court, Central District of California, sitting by designation